
	
		IIA
		111th CONGRESS
		1st Session
		S. J. RES. 2
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Vitter introduced
			 the following joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States authorizing the Congress and the States to prohibit the
		  act of desecration of the flag of the United States and to set criminal
		  penalties for that act.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				
			 —
					The Congress and the States shall
				have power to prohibit the act of desecration of the flag of the United States
				and to set criminal penalties for that
				act.
					.
		
